Citation Nr: 1522962	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from December 1966 to December 1968, including service in the Republic of Vietnam from June 1967 until June 1968.  The Veteran died in February 2008.  The Appellant is the Veteran's surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Subsequent jurisdiction over this claim has been transferred to the RO in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed August 2008 rating decision denied service connection for the cause of the Veteran's death.  

2.  Since the August 2008 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for cause of the Veteran's death, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claims has been received.



CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  New and Material evidence has been received with respect to the claim of entitlement to service connection for the cause of the Veteran's death; the claim is re-opened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking to reopen a claim of service connection for the cause of the Veteran's death that was previously denied by the RO.  For the reasons that follow, the Board concluded that the prior denial is final and that new and material evidence has been received and reopening is warranted.  

In April 2008, the Appellant filed a claim seeking entitlement to service connection for the cause of the Veteran's death, arguing that his death was related to service.  The RO denied entitlement to service connection due to the fact that the Veteran died of a disease that was not on the presumptive list for herbicide exposure, the Veteran was not service connected for leukemia and the fact that the Veteran did have a diagnosis or treatment of leukemia in service or within one year after service.  The RO issued a rating decision in August 2008 denying entitlement to service connection; the Appellant did not file a notice of disagreement or attempt to appeal this decision.  As such, the Board finds that the decision from August 2008 is final.  38 C.F.R. 20.1103.  

In February 2012, the Appellant filed a request with the RO to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  Specifically, she states that the regulations for herbicide exposure were modified to include some types of leukemia and thus her case should be reopened.  To reopen a claim that has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

The evidence that has been submitted in support of the Appellant's claim includes a May 2014 statement from the Appellant that the Veteran's death should be service connected under the presumptive regulations or a direct basis because he was exposed to herbicides as well as to Benzene in service; and she submitted evidence from environmental and medical studies linking benzene exposure to the disease that took that Veteran's life, Acute Myelogenous Leukemia (AML).  Lastly, the Appellant submitted a letter from Dr. J, dated November 2009, wherein he discusses the causation between AML and exposure to dibenzo-p-dioxins in another Veteran's case.  

The last prior denial for service connection for the cause of the Veteran's death was primarily denied on the grounds that there was no connection between the Veteran's AML and service.  The Veteran did not have a disease listed under the presumptive disease for herbicide exposure, the Veteran was not service connection for AML and there was no evidence of record that the Veteran was treated or diagnosed with AML during service or within one year following discharge from service.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The statement from the Appellant, the new theory of entitlement, the change in law and the opinion from Dr. J are all new and material as this evidence was not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claims of service connection for the cause of the Veteran's death.  

Consequently, reopening the Veteran's claims of service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.156.



ORDER

The claim of service connection for the cause of the Veteran's death is reopened; the appeal is granted to this extent only.  


REMAND

The Appellant asserts service connection for the cause of the Veteran's death.  The Board has reopened the Appellant's claim.  However, additional development is required prior to a decision on the merits.  The Veteran died of AML.  The Appellant has asserted that the Veteran should be service connection under either presumptive service connection or direct service connection.  

The law in regards to the disabilities that fall under the presumptive service connection changed between the Appellant's last prior denial, as such she asserts that because other leukemia's, such as all B-cell Leukemia's.  However, AML is not listed as a chronic B-cell Leukemia.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586 -57,589 (1996); Notice, 64 Fed. Reg. 59,232 - 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.

In other words, the fact that the Veteran does not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude the Appellant from establishing service connection for the cause of the Veteran's death, as the Appellant may, in the alternative, establish service connection by way of proof of actual direct causation, showing that his exposure to an herbicide during service caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the dispositive issue involves a question of medical causation (such as whether a condition claimed is the result of active service in the military), only competent medical evidence is probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Appellant is seeking service connection for the cause of the Veteran's death from AML, as due to exposure to herbicides in service.  Even though the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and AML, the Appellant still has an opportunity to establish service connection on a direct basis.  As evidence to support her claim, the Appellant has submitted research discussing the link between exposure to Agent Orange as well as benzene and the development of AML.  The Appellant has also submitted a statement from Dr. J concerning another Veteran's case that states that there is sufficient evidence in the scientific and medical community to support causative effect between the Veteran's exposure to herbicides in service and his AML.  

The Board notes that the Veteran was not provided a medical examination while he was alive and the Appellant has not received a medical opinion relating to his AML and the Veteran's active duty service.  The Board has determined that such opinion is now warranted.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  As such, the Board is remanding for a medical opinion to determine the etiology of the Veteran's AML.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC is requested to obtain a medical opinion from a VA oncologist to determine the nature and etiology of the Veteran's AML.  The Veteran's file must be reviewed by the examiner in conjunction with the formulation of the opinion.  The examiner should provide an opinion as to the following:  

a.  Did the Veteran's exposure to tactical herbicides such as Agent Orange play any role in his development of AML?

b.  Discuss the Veteran's exposure to benzene and provide an opinion as to whether the Veteran's exposure to benzene play any role in his development of AML? 

c) After providing answers to the questions above the examiner is asked to state whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's AML was related to his military service, including his service in Vietnam.  It should be presumed that the Veteran was exposed to herbicides in service.  The examiner is also asked to discuss the evidence submitted by the Appellant; specifically, the opinion from Dr. J. concerning another Veteran with AML, as well as the scientific and medical articles submitted to support the Appellant's theories of entitlement.  

If the examiner is unable to provide the requested opinions, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  After undertaking any additional development deemed appropriate, and giving the Appellant full opportunity to supplement the record, adjudicate the Appellant's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


